Citation Nr: 1213502	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  05-23 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as pseudofolliculitis barbae.  

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 10 percent for hypertension prior to May 27, 2004.  

4.  Entitlement to an initial disability rating in excess of 20 percent for rheumatoid arthritis, multiple joints.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to January 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In an August 2003 rating decision, the RO granted service connection for hypertension and assigned a noncompensable evaluation and for bilateral hearing loss and assigned a noncompensable evaluation.  Subsequently, in an August 2004 rating decision, the RO increased the disability evaluation for hypertension to 10 percent effective the date of service connection.  In a January 2005 rating decision, the RO denied service connection for rheumatoid arthritis and a skin disability.  

In the January 2005 rating decision, the RO also granted service connection for hematuria and assigned a noncompensable evaluation.  Along with the other claims discussed herein, the Veteran appealed that issue.  In multiple statements, including on his VA Form 9, received in July 2005, and in a correspondence dated in July 2008, the Veteran indicated that he wanted a 30 percent disability evaluation.  In an August 2008 rating decision, the RO recharacterized the disability as hypertension with hematuria and increased the disability evaluation to 30 percent effective May 27, 2004.  As the Veteran has made it clear that he was seeking a 30 percent evaluation and he was granted that rating, the increased evaluation represents a full grant of the benefit sought.  Thus, that issue is no longer before the Board.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In March 2010, the Veteran presented testimony at a travel Board hearing on the issues of service connection for rheumatoid arthritis of multiple joints and service connection for pseudofolliculitis barbae.  A copy of the transcript has been associated with the claims folder.  

By a June 2010 rating decision, the Board granted the Veteran's claim for service connection for rheumatoid arthritis and remanded the claims for service connection for a skin disability, claimed as pseudofolliculitis barbae, an initial compensable disability rating for bilateral hearing loss, and an initial disability rating in excess of 10 percent for hypertension.  

In a July 2010 rating decision, the Appeals Management Center (AMC) effectuated the Board's June 2010 decision that granted service connection for the Veteran's rheumatoid arthritis, assigning a 20 percent disability rating, effective May 27, 2004.  

The issue of an initial disability rating in excess of 20 percent for rheumatoid arthritis, multiple joints, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

On February 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issues of service connection for a skin disability, claimed as pseudofolliculitis barbae; an initial compensable disability rating for bilateral hearing loss; and an initial disability rating in excess of 10 percent for hypertension is requested.  



CONCLUSION OF LAW

The criteria for withdrawal of the issues of service connection for a skin disability, claimed as pseudofolliculitis barbae; an initial compensable disability rating for bilateral hearing loss; and an initial disability rating in excess of 10 percent for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a statement received by the Board on February 1, 2012, the Veteran withdrew the issues of service connection for a skin disability, claimed as pseudofolliculitis barbae; an initial compensable disability rating for bilateral hearing loss; and an initial disability rating in excess of 10 percent for hypertension and, hence, there remain no allegations of errors of fact or law for appellate consideration on these particular issues.  See February 2012 Statement.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

Service connection for a skin disability, claimed as pseudofolliculitis barbae, is dismissed.  

An initial compensable disability rating for bilateral hearing loss is dismissed.

An initial disability rating in excess of 10 percent for hypertension is dismissed.  

REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of an initial disability rating in excess of 20 percent for rheumatoid arthritis, multiple joints, must be remanded for further development.

In a July 2010 rating decision, the Appeals Management Center (AMC) effectuated the Board's June 2010 decision and granted service connection for the Veteran's rheumatoid arthritis, assigning a 20 percent disability rating, effective May 27, 2004.  Notice of this rating decision was sent to the Veteran in September 2010.  In January 2010, the Veteran filed a notice of disagreement (NOD) with this rating decision, disputing the disability rating assigned for his rheumatoid arthritis.

As there is a timely NOD but the RO has not yet issued a statement of the case (SOC) and the Veteran has not had the opportunity to file a substantive appeal as to this issue, the claim must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board.  Id.  As noted above, such action is warranted in this case.  

To ensure due process of law, the case is REMANDED for the following action:

1.  The AMC/RO should furnish the Veteran and his representative a statement of the case (SOC) that addresses the issue of entitlement to an initial disability rating in excess of 20 percent for rheumatoid arthritis, multiple joints, in accordance with 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.30 (2011).  The AMC/RO should return this discrete issue to the Board only if the Veteran files a timely substantive appeal with respect to this issue.

2.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  If not, implement corrective procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


